Citation Nr: 1112279	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-39 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008.

2.  Entitlement to a rating higher than 20 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, from May 6, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.P.

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from April 1953 to April 1955.

The increased rating claims come before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Central Office hearing before the Board.  The requested hearing was conducted in April 2006 in Washington, DC, by the undersigned Veterans Law Judge.

In a January 2009 rating decision, the RO granted an increased evaluation of 20 percent for the Veteran's degenerative arthritis, to include lumbar strain, effective May 6, 2008.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  Thus, both increased rating claims remain on appeal, as the Veteran has not indicated satisfaction with the 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In July 2007 and June 2009 the Board remanded the increased rating claims for additional development.  That development having been completed, the claims have been returned to the Board and are now ready for appellate disposition.

Further, in an April 2009 statement, the Veteran indicated that he is currently unemployed because of his service-connected lumbar spine disability.  Thus, the Veteran's allegations raise a claim for TDIU.  This claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of: (1) entitlement to a rating higher than 20 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, since May 6, 2008, and (2) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 6, 2008, the Veteran's lumbar spine disability was not manifested by moderate limitation of motion of the lumbar spine.

2.  Prior to May 6, 2008, the Veteran's lumbar spine was not manifested by unilateral loss of lateral spine motion in the standing position.

3.  Prior to May 6, 2008, the Veteran's lumbar spine was not anklyosed.

4.  Prior to May 6, 2008, the Veteran's lumbar spine disability was, at worst, manifested by forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 15 degrees, and right and left lateral rotation to 30 degrees, even when considering his pain.  

5.  Prior to May 6, 2008, the Veteran had a normal gait and stance.  He did not have scoliosis, reversed lordosis, or abnormal kyphosis.

6.  Prior to May 6, 2008, the Veteran's lumbar spine disability was not manifested by incapacitating episodes.



CONCLUSION OF LAW

Prior to May 6, 2008, the criteria for a rating in excess of 10 percent for the Veteran's degenerative arthritis of the lumbar spine, to include lumbar strain, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 5289, 5292, 5293, 5295 (in effect prior to September 26, 2003), 5293 (in effect from September 23, 2002, through September 25, 2003), 5237, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of September 1955 granted service connection for the Veteran's lumbar spine disability.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's original claim for an increased rating was received at the RO on July 5, 2001.  The Board observes that, during the course of this appeal, effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under DC 5293, intervertebral disc syndrome (IVDS).  67 Fed. Reg. 54,345-54,349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Pursuant to the Board's June 2009 remand directives, the AMC addressed both sets of amendments in a November 2010 letter to the Veteran.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Former DC 5289 (in effect prior to September 26, 2003) provided ratings for ankylosis of the lumbar spine.  Favorable ankylosis of the lumbar spine was to be rated 40 percent disabling, the minimum rating under DC 5289.  Unfavorable ankylosis of the lumbar spine was to be rated 50 percent disabling.  38 C.F.R. § 4.71a.

Under the former DC 5292 (in effect prior to September 26, 2003), slight limitation of motion of the lumbar spine was to be rated as 10 percent disabling.  A higher 20 percent rating required that the Veteran had moderate limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a.

Former DC 5295 (in effect prior to September 26, 2003) provided ratings for lumbosacral strain.  Lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position was rated 20 percent disabling.  38 C.F.R. § 4.71a.

The Veteran has a diagnosis of degenerative disc disease of the lumbar spine from a February 2002 VA Medical Center (VAMC) treatment record.  Therefore, the rating criteria for IVDS also apply.  

Prior to September 23, 2002, under the former DC 5293, mild IVDS was to be rated 10 percent disabling.  A higher 20 percent evaluation required moderate IVDS with recurring attacks.  38 C.F.R. § 4.71a.

Former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided that IVDS (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a.

Former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a. 

For purposes of evaluations under the revised DC 5293 (now 5243, see below), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, DC 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under DCs 5235-5243, with DC 5243 now embodying the recently revised provisions of the former DC 5293 (for IVDS).  38 C.F.R. § 4.71a.

Under DC 5243, IVDS warrants a 10 percent rating when there is evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A higher 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.   

Further, under the new regulations, a 10 percent evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  38 C.F.R. § 4.71a, DC 5237.

A higher 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  Under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.

Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  The code section for IVDS is now 5243.  38 C.F.R. § 4.71a.

The words "slight," "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Additionally, under the new regulations, DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved, as described above.  However, when there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2010).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 80.

Here, prior to May 6, 2008, the Veteran was treated on several occasions by the VAMC for his back pain.  Specifically, in February 2002, the Veteran's ranges of motion for his lumbar spine were: extension to 40 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 30 degrees.

In February 2005, the Veteran was afforded a VA examination.  Following a physical examination, the VA examiner determined that the Veteran's lumbar spine was manifested by flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The Veteran's spine was not anklyosed.  The VA examiner noted that the Veteran had a normal gait and stance.  The Veteran did not have scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran had muscle spasm in his right lower lumbar paravertebral muscle area.  The Veteran did not have unilateral loss of lateral spine motion in the standing position.  The Veteran did not have bony abnormalities of the spine.  X-rays documented advanced degenerative changes.  Based on X-ray findings, the VA examiner diagnosed the Veteran with back strain and lumbar advanced degenerative changes.

The remaining VA and private treatment records do not provide contrary findings.

Applying the old regulations to the facts of this case, the Board finds that the Veteran is not entitled to a higher rating of 20 percent for his lumbar spine disability.  Specifically, the Veteran's ranges of motion were normal or slightly below normal.  His ranges of motion do not demonstrate moderate limitation of motion of the lumbar spine sufficient to warrant the Veteran a higher rating of 20 percent under DC 5292.  Under DC 5295, although the Veteran did have muscle spasms at his VA examination, he did not also have unilateral loss of lateral spine motion in the standing position.  Therefore, the Veteran is not entitled to a higher rating of 20 percent under this DC.  Under the former DCs 5286 and 5289, the Veteran is not entitled to a higher rating since the February 2005 VA examiner determined that the Veteran's spine was not ankylosed.  The other medical evidence of record also does not establish that the Veteran's spine is ankylosed.  Therefore, the Veteran is not entitled to a higher rating under these regulations.  38 C.F.R. § 4.71a.

Applying the new regulations to the facts of this case, the Board finds that the Veteran is not entitled to a higher rating of 20 percent for his lumbar spine disability.  Specifically, prior to May 6, 2008, the evidence of record does not demonstrate that the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis - the criteria for a higher rating of 20 percent.  As mentioned, the Veteran's ranges of motion were normal or slightly below normal.  The Veteran did not have abnormal gait or abnormal spinal contour.  Therefore, the Veteran is not entitled to a higher rating under these regulations.  38 C.F.R. § 4.71a.

Further, under DC 5003, the Veteran is not entitled to a higher 20 percent rating because the Veteran's degenerative arthritis of his lumbar spine does not involve 2 or more major joints or 2 or more minor joint groups, as documented by X-ray evidence.  38 C.F.R. § 4.71a.

The Veteran does have a diagnosis of degenerative disc disease of the lumbar spine from a February 2002 VA treatment record.  However, there is no objective evidence showing that such disability has resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  Thus, the Veteran is not entitled to a higher rating under the former DC 5293 or the revised DC 5243.  38 C.F.R. § 4.71a.

In regards to DeLuca, the VA examiner determined that, following repetitive motion, the Veteran had slight pain, but no fatigability or loss of range of motion.  
8 Vet. App. at 206.  

Finally, the February 2005 VA examination determined that the Veteran did not have any bowel or bladder dysfunction, erectile dysfunction, or paresthesias.  Further, despite the Veteran's complaints of occasional pain in his right lower extremity, the Veteran was not diagnosed with radiculopathy in his bilateral lower extremities prior to May 6, 2008.  At the February 2005 VA examination, his deep tendon reflexes were "normoactive."  His bilateral straight leg raising and cross leg testing were negative.  His motor testing of the bilateral lower extremities was normal.  Therefore, the Board finds that the Veteran is not entitled to separate ratings for any additional neurological manifestations of his lumbar spine disability.

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for a higher rating were diagnosed or objectively noted.  The treatment notes of record similarly do not provide objective support for a higher rating. 

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 10 percent for the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a.  Throughout the period at issue, the Veteran's level of disability has most nearly approximated that contemplated by a 10 percent evaluation.  For all of these reasons, the Veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2005, July 2007, July 2009, and November 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in July 2007, January 2009, March 2009, July 2009, and November 2010 also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The majority of the Veteran's duty-to-assist letters were not provided before the initial March 2005 RO adjudication of his claim.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  He was afforded the opportunity for a personal hearing.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  The Board also notes that in an April 2009 statement, the Veteran indicated that he is currently receiving benefits from the Social Security Administration (SSA) based on his age and retirement, and not based on a disability.  Therefore, the Board finds that these records do not need to be obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

Prior to May 6, 2008, an evaluation in excess of 10 percent for the Veteran's degenerative arthritis of the lumbar spine, to include lumbar strain, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

First, the Veteran has not been provided proper duty-to-assist notice for his TDIU claim.  The Veteran must be provided with this notice. 

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in West Palm Beach, Florida, are dated from February 2010.  All pertinent records since this date should be obtained and added to the claims file. 

Third, the Veteran's last VA examination to assess the current severity of his service-connected lumbar spine disability was in May 2008.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is almost three years old.  Therefore, the Board finds that a new VA examination is required to assess the current level of severity of the Veteran's service-connected lumbar spine disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected lumbar spine disability currently precludes him from performing substantially gainful employment.  A VA examination in this regard has not yet been afforded to the Veteran.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any recent outstanding VA treatment records that have not previously been obtained, and associate them with the claims file.  Do not associate duplicate copies.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Send the Veteran a duty-to-assist notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.

3.  Provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected lumbar spine disability.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5237.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.
  
The VA examiner should also provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected lumbar spine disability.  The opinion should address whether his service-connected disability alone is so disabling as to render him unemployable.  The Veteran's age and the effects of non-service connected disabilities cannot be factors for consideration in making the determination.  However, effects of treatments and medications used to treat the service-connected disability must be considered in the opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner is unable to reach an opinion without resort to speculation, the examiner should identify the information needed to provide the requested opinion, such as relevant testing, a specialist's opinion, or other data needed.  Thereafter, necessary development should be completed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).

4.  The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


